DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 5 recites the limitation "the concentration" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a concentration".
5.	Claim 6 is rejected as depending from claim 5.
6.	Claim 8 recites the limitation "the concentration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a concentration".
7.	Claim 9 recites the limitation "the concentration" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a concentration".

9.	Claim 19 recites the limitation "the concentration" in line 3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a concentration".
10.	Claim 20 recites the limitation "the concentration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a concentration".
11.	Claim 21 recites the limitation "the concentration" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a concentration".
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krieck et al., Inorganic Chemistry (2018), 57, 13937-13943.
Regarding claim 15, Krieck discloses an ionic liquid(abstract), comprising: a. calcium salt, comprising a Ca2+ cation and two hydrocarbon substituted disilazide anions(abstract, p. 13941, Col. 1, lines 12-23, p. 13940, Col. 1, lines 15-28, Scheme 3); and b. at least one solvent, suitable for calcium battery cycling (tetramethyltetrahydrofuran, hydrocarbon solutions, p. 13941, Col. 1, lines 12-23).
Regarding claim 16, Krieck discloses all of the claim limitations as set forth above. Krieck further discloses the hydrocarbon substituted disilazide anions comprise a hexamethyldisilazide anion (abstract, p. 13941, Col. 1, lines 12-23, p. 13940, Col. 1, lines 15-28, Scheme 3).
Regarding claim 18, Krieck discloses all of the claim limitations as set forth above. Krieck further discloses the at least one solvent includes: tetrahydrofuran (THF) (p. 13941, Col. 1, lines 12-23, p. 13940, Col. 1, lines 15-28, Scheme 3).
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieck et al., Inorganic Chemistry (2018), 57, 13937-13943 as applied to claim 15 above.
Regarding claim 17, Krieck discloses all of the claim limitations as set forth above. Krieck does not explicitly disclose the hydrocarbon substituted disilazide anions comprises          -N(SiMe3)(SiMe2tBu), where tBu refers to a tertiary butyl group, -N(SiMe3)(SiPh2tBu), where Ph refers to a phenyl group, -N(SiMePh2)2, - N(SiMe3)(SiPh3), or -N(SiMe3)(Mes), where Mes refers to a mesityl group, or N(SiMe3)(Dipp), where Dipp refers to 2,6-di-isopropylaniline.
It would have been obvious to one of ordinary skill in the art to use the hydrocarbon substituted disilazide anions comprises  -N(SiMe3)(SiMe2tBu), where tBu refers to a tertiary butyl group since prior art to Krieck teaches genus of  -N(SiMe3)(SiMe3).  MPEP 2144.08.
Allowable Subject Matter
18.	Claim 19 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
In particular, the allowable limitation is the solvent is tetrahydrofuran (THF) and the Ca(HMDS)2 salt dissociates in solution with the THF, into Ca2+ and HMDS- ions such that a concentration of Ca2+ is greater than or equal to 1.0M.
In the instant invention, this high concentration has two beneficial effects: first, it enables very high current densities for calcium metal deposition and dissolution (e.g., >30 mA/cm2 at 25 mV/s) in an electrolyte comprised of calcium salt, having substituted disilazide anions, for example a methyl substituted disilazide anion, such as a hexamethyldisilazide anion (also known as bis(trimethylsilyl)amide) or a derivative thereof and any of a variety of solvents, including but not limited to tetrahydrofuran (THF)([0039] US 2020/0176819). Second, at sufficiently high concentrations of the calcium salt, having substituted disilazide anions in THF, there is seen an unexpected increase in the coulombic efficiency for the calcium metal deposition/dissolution cycle([0039]). This increase may be attributed to the complexation of the solvent in the coordination sphere of the Ca2+ ion, such that there is only a very small concentration of “free” (i.e. uncoordinated) THF ([0039]).
Krieck does not disclose, teach or render obvious the noted claim limitation.
19.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this Office Action on claim 20 is overcome.
In particular, the allowable limitation is a concentration of Ca2+ enables current densities for calcium metal deposition and dissolution > 30 mA/cm2 at 25 mV/s.

Krieck does not disclose, teach or render obvious the noted claim limitation. 
20.	Claim 21 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this Office Action on claim 21 is overcome.
In particular, the allowable limitation is solvent is tetrahydrofuran (THF) and a concentration of free THF is one of: a. below 10 mole% of a total amount of solvent in the ionic liquid; b. below 1 mole% of a total amount of solvent in the ionic liquid; c. below 0.1 mole% of a total amount of solvent in the ionic liquid; or d. below 0.01 mole% of a total amount of solvent in the ionic liquid.
In the instant invention, a fraction of THF in the electrolyte that is coordinated in a coordination sphere of the Ca2+ is sufficiently high to prevent deleterious reactions with a calcium metal anode([0010]).
 Krieck does not disclose, teach or render obvious the noted claim limitation. 
21.	Claim 22 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the ionic liquid is a solvate ionic liquid.
2+ cation and the two hydrocarbon substituted disilazide anions([0035]).
 Krieck does not disclose, teach or render obvious the noted claim limitation. 
22.	Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the Ca(HMDS)2 salt has a mole fraction greater than 0.14. 
In the instant invention,  this value is based upon a sigmoidal fit of the FTIR spectroscopic data, which shows a limiting value achieved somewhere between 0.14 and 0.16 mole fraction of Ca(HMDS)2 ([0045]). It is contemplated that methods in addition to spectroscopic tools may be used to define where the solvate composition occurs([0045]).
 Krieck does not disclose, teach or render obvious the noted claim limitation. 
23.	Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is a battery, comprising the ionic liquid of claim 15. 
In the instant invention, the calcium salt is preferably highly soluble (such as >1 M) in the solvent, or solvent system used, thereby enabling very high concentrations of the Ca2+containing solution species that are reduced at the battery's anode during charging([0038]). In embodiments, the high concentration of the Ca2+containing solution enables high current densities to be used([0038]). In embodiments, high solubility of the calcium salt enables the 2+-containing species during battery discharge([0038]).
Krieck does not disclose, teach or render obvious the noted claim limitation.
24.	The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 1 is directed to a calcium based rechargeable battery, comprising:
a. calcium salt, comprising a Ca2+ cation and two hydrocarbon substituted disilazide anions; and b. at least one solvent, suitable for calcium battery cycling. Furthermore, dependent claims 5,6, 8, and 9 would be allowable when the rejections under 35 U.S.C. 112 set forth in this Office Action on claims 5, 6, 8, and 9 are overcome.
	The instant invention is directed to electrochemistry of calcium ions, and in particular, to a calcium salt that enables high current densities and high coulombic efficiency for calcium metal deposition and dissolution ([0003]).
	The prior art to Barde et al. (US 2017/0250438) discloses a calcium based rechargeable battery (abstract), comprising: a. calcium salt, comprising a Ca2+ cation ([0017], [0025]-[0026]) and b. at least one solvent, suitable for calcium battery cycling([0027]-[0031]) but does not disclose, teach or render obvious a calcium salt comprising a Ca2+ cation and two hydrocarbon substituted disilazide anions.
25.	The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 25 is directed to a method of providing a battery, comprising: a. providing an anode; b. providing a cathode; c. providing a calcium salt, comprising a Ca2+ cation and two hydrocarbon substituted disilazide anions; and d. dissolving the salt in at least one solvent, the at least one solvent suitable for calcium battery cycling.  The reasons for the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724